     Case 2:15-cv-01996-JAM-DB Document 148 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE JUAREZ,                                       No. 2:15-cv-1996 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    CARMEN BUTTS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 8, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff was then granted

23   three extensions of time to file objections. Objections were due on November 8, 2020. Neither

24   party has filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ////
                                                         1
     Case 2:15-cv-01996-JAM-DB Document 148 Filed 11/23/20 Page 2 of 2


 1        1. The findings and recommendations filed May 8, 2020, are adopted in full;
 2        2. Defendants’ motion for summary judgment (ECF No. 125) is granted.
 3

 4
     DATED: November 20, 2020                   /s/ John A. Mendez
 5
                                                THE HONORABLE JOHN A. MENDEZ
 6                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
